The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
 Specification
1.	The specification is objected to because of minor informalities:
On page 1, replace the paragraph under “Priority Claim” with the following:
--	This application is a continuation of U.S. Patent Application Serial No. 16/358,888, filed on March 20, 2019, now U.S. Pat. No. 10,910,522 issued February 2, 2021; which is a continuation of U.S. Patent Application Serial No. 15/938,336, filed on March 28, 2018, now U.S. Pat. No. 10,281,091 issued May 7, 2019; which is a continuation of U.S. Patent Application Serial No. 15/679,350, filed on August 17, 2017, now U.S. Pat. No. 9,966,414 issued May 8, 2018; which is a continuation of U.S. Patent Application Serial No. 15/379,801, filed on December 15, 2016, now U.S. Pat. No. 9,765,936 issued September 19, 2017; which is a continuation of U.S. Patent Application Serial No. 15/088,821, filed on April 1, 2016, now U.S. Pat. No. 9,559,150 issued January 31, 2017; which is a continuation of U.S. Patent Application Serial No. 14/860,800, filed on September 22, 2015, now U.S. Pat. No. 9,431,462 issued August 30, 2016; which is a continuation of U.S. Patent Application Serial No. 14/531,332, filed on November 3, 2014, now U.S. Pat. No. 9,179,510 issued November 3, 2015; which is a continuation of U.S. Patent Application Serial No. 13/747,857, filed on January 23, 2013, now U.S. Pat. No. 8,921,134 issued December 30, 2014;  which is a continuation of U.S. Patent Application Serial No. 13/378,880, filed on February 29, 2012, now U.S. Pat. No. 8,384,114 issued February 26, 2013; which is the US. national stage application of International (PCT) Patent Application Serial No. PCT/US2010/039684, filed June 23, 2010, which claims the benefit of U.S. Provisional Patent Application No. 61/221,046, filed June 27, 2009. The entire disclosure of each of these applications is incorporated by reference herein.		--
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 23-52, 56-59 and 63 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 8,338,842 to Lerman et al (hereinafter Lerman).
In re claim 23, Lerman discloses a lighting system comprising:
- an electrically insulating carrier having a plurality of conductive elements disposed thereon (i.e., the conductor layer 28 may instead be formed on the top surface of the substrate 14, in Fig. 3A, col 14); and
- disposed over the carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of light-emitting diodes (LEDs) 56 electrically connected in series, each LED having at least two electrical contacts (i.e. LED chip having top and bottom electrodes), wherein each electrical contact is electrically connected to a conductive element by an electrical connection comprising a solder or a conductive adhesive (i.e., LEDs may be bonded by ultrasonic bonding, solder reflow, or other bonding technique), wherein the conductive elements 28 comprises aluminum [col. 14, ln.67].
In re claim 24, Lerman discloses the electrically insulating carrier comprises a polymeric material (i.e., bottom substrate/carrier 14 including thin metals coated with a dielectric, polymers, glass, or silicones).
In re claim 25, Lerman discloses at least one LED comprises a packaged LED [Fig. 50].
In re claim 26, Lerman discloses the packaged LED comprising a light-conversion material [Fig. 12B].
In re claim 28, Lerman discloses at least one LED comprises a bare-die LED [Figs. 12-19].
In re claim 29, Lerman discloses a light-conversion material disposed over at least a portion of the bare-die LED [Figs. 12-19].
In re claims 27 & 30, Lerman discloses the light-conversion material comprising a phosphor [¶0068].
In re claim 31, Lerman discloses the electrically insulating carrier (i.e., substrate 14) being flexible.
In re claim 32, Lerman discloses a light-conversion material disposed in or over at least one of the LEDs, wherein the electrically insulating carrier is reflective to at least one of (i) a wavelength of light emitted by at least one of the LEDs, or (ii) a wavelength of light emitted by the light-conversion material 
In re claim 33, Lerman discloses a light-conversion material disposed in or over at least one of the LEDs, wherein the electrically insulating carrier is substantially transparent to at least one of (i) a wavelength of light emitted by at least one of the LEDs, or (ii) a wavelength of light emitted by the light-conversion material (i.e., a reflector overlies the LED so that all light is converted to white light by the phosphor and reflected through the light output surface of the light sheet, in Fig. 12B, ¶0068).
In re claim 34, Lerman discloses disposed on the electrically insulating carrier, circuitry for controlling current supplied to the LEDs.
In re claim 38, Lerman discloses the circuitry comprising inherently at least one integrated circuit.
In re claim 39, Lerman discloses disposed on the electrically insulating carrier, a plurality of circuits each for controlling current supplied to one of the light-emitting strings.
In re claims 35-37 and 40-42, Lerman discloses the circuitry (each circuit) comprising inherently one or more resistors, one or more transistors, or at least one resistor and at least one transistor.
In re claim 43, Lerman discloses at least one of the LEDs comprising a semiconductor material comprised of at least one of silicon, SiC, GaAs, AlXInYGa1-X-YPZNtAs1-t-Z, AlXInYGa1-X-YN, ZnO, or mixtures or compounds thereof [Fig. 3A and col. 14].
In re claim 44, Lerman discloses at least one of the LEDs emitting ultraviolet, blue, or green light.
In re claim 45, Lerman discloses at least one of the LEDs comprising:
. a light-conversion material disposed therein or thereon, at least one of (i) light emitted from the light-conversion material, or (ii) a mixture of light emitted from the at least one of the LEDs and the light-conversion material being white light.
In re claim 46, Lerman discloses an array of optical elements, each associated with at least one LED, the array of optical elements at least one of focusing or shaping light from the LEDs to a desired illumination pattern.
In re claim 47, Lerman discloses each optical element optically coupled to at least one LED with no interface to air therebetween.
In re claim 48, Lerman discloses electrically connected to the plurality of light-emitting strings, electrical circuitry for selectively turning off various ones of the light- emitting strings, thereby dimming a light output of the light-emitting array, without altering a level of drive current supplied to the LEDs.
In re claim 49, Lerman discloses at least one first light-emitting string emits light having a color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from a color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution of at least one second light-emitting string.
In re claim 50, Lerman discloses the LEDs of at least one first light-emitting string being substantially identical to the LEDs of the at least one second light-emitting string [Fig. 3A].
In re claim 51, Lerman discloses at least one of the LEDs of the at least one first light-emitting string is associated with a first light-conversion material having a first optical characteristic, and at least one of the LEDs of the at least one second light-emitting string is associated with a second light-conversion material having a second optical characteristic different from the first optical characteristic, inherently.
In re claim 52, Lerman discloses at least one of the LEDs of the at least one first light-emitting string is associated with an optical element of a first type, and at least one of the LEDs of the at least one second light-emitting string is associated with an optical element of a second type different from the first type.
In re claim 56, Lerman discloses at least one LED comprising a substrate 14 that is substantially transparent to a wavelength of light emitted by the at least one LED [Fig. 3A].
In re claim 57, Lerman discloses at least one LED comprises a light-conversion material disposed therein or thereon, the at least one LED comprising a substrate that is substantially transparent to at least one of a wavelength of light emitted by at least one LED[,] or a wavelength of light emitted by the light-conversion material.
In re claim 58, Lerman discloses the plurality of light-emitting strings comprises:
- (i) a first light-emitting string in which at least one LED comprises a light-conversion material, and 
- (ii) a second light-emitting string, different from the first light-emitting string, in which at least one LED lacks a light-conversion material.
In re claim 62, Lerman discloses at least one power source inherently for providing power to the light-emitting strings [Fig. 3A].
In re claim 63, Lerman discloses lighting system comprising:
- an electrically insulating polymeric carrier having a plurality of conductive elements disposed thereon (i.e., bottom substrate 14… including thin metals coated with a dielectric, polymers, glass, or silicones;
the conductor layer 28 may instead be formed on the top surface of the substrate 14, in Fig. 3A, col 14);
- disposed over the carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of light-emitting diodes (LEDs) 56 electrically connected in 
- disposed on the carrier, circuitry for controlling current supplied to the LEDs [col. 14]; and
- at least one power source for providing power to the light-emitting strings [¶0357], wherein the conductive elements comprise copper, and the LEDs emit white light [Figs. 12-18 and col. 14, ln.67].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 53-55 and 59-61 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lerman et al (U.S. Patent No. 8,338,842).
In re claim 53, Lerman does not disclose:
. the light-emitting array comprises (i) a first group of one or more light-emitting strings, and (ii) a second group of one or more light-emitting strings different from the first group,
. activation of the first group and deactivation of the second group produces light having a first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution, and
. activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution.
The Examiner notes that the specification contains no disclosure of the critical nature of the
claimed “the light-emitting array comprises (i) a first group of one or more light-emitting strings, and a second group of one or more light-emitting strings different from the first group, activation of the first group and deactivation of the second group produces light having a first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution, and activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temp., intensity, efficiency, color rendering index, or spectral light distribution” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 54, Lerman does not disclose:
. the light-emitting array comprises a first group of one or more light-emitting strings and, associated with at least one of the LEDs of the first group, a first optical element of a first type,
. the light-emitting array comprises a second group, different from the first group, of one or more light-emitting strings and, associated with at least one of the LEDs of the second group, a second optical element of a second type different from the first type,
. activation of the first group and deactivation of the second group produces light having a first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution, and
. activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution.
The Examiner notes that the specification contains no disclosure of the critical nature of the
claimed “the light-emitting array comprises a first group of one or more light-emitting strings and, associated with at least one of the LEDs of the first group, a first optical element of a first type,
. the light-emitting array comprises a second group, different from the first group, of one or more light-emitting strings and, associated with at least one of the LEDs of the second group, a second optical element of a second type different from the first type, …activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 55, Lerman does not disclose:
. the light-emitting array comprises a first group of one or more light-emitting strings and, associated with at least one of the LEDs of the first group, a first light-conversion material having a first optical characteristic,
. the light-emitting array comprises a second group, different from the first group, of one or more light-emitting strings and, associated with at least one of the LEDs of the second group, a second light-conversion material having a second optical characteristic different from the first optical characteristic,

. activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution.
The Examiner notes that the specification contains no disclosure of the critical nature of the
claimed “the light-emitting array comprises a first group of one or more light-emitting strings and, associated with at least one of the LEDs of the first group, a first light-conversion material having a first optical characteristic, the light-emitting array comprises a second group, different from the first group, of one or more light-emitting strings and, associated with at least one of the LEDs of the second group, a second light-conversion material having a second optical characteristic different from the first optical characteristic, …activation of the second group and deactivation of the first group produces light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 59, Lerman discloses the plurality of light-emitting strings comprising first and second light-emitting strings.  Lerman does not explicitly teach the “first light-emitting string configured for emission of white light[,] and a second light emitting string different from the first light-emitting string configured for emission of red light.”
The language “configured for emission of white light… configured for emission of red light” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first light-emitting string… second light-emitting string” does not differentiate to the claimed “configured for emission of white light… for emission of red light” from the lighting system of the prior art, if the prior art assembly teaches all the first and second light-emitting strings’ limitations of the claimed system.  Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 60, Lerman discloses:
. a second electrically insulating carrier having a plurality of conductive elements disposed thereon; and
. disposed over the second electrically insulating carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of LEDs electrically connected in series, wherein:	

(ii) the strings on the second electrically insulating carrier produce light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution different from the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution.
The Examiner notes that the specification contains no disclosure of the critical nature of the
claimed “a second electrically insulating carrier having a plurality of conductive elements disposed thereon; disposed over the second electrically insulating carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of LEDs electrically connected in series, …the strings on the second electrically insulating carrier produce light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution substantially the same as the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 61, Lerman discloses:
. a second electrically insulating carrier having a plurality of conductive elements disposed thereon; and
. disposed over the second electrically insulating carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of LEDs electrically connected in series, wherein:
(i) the strings on the electrically insulating carrier produce light having a first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution, and 
(ii) the strings on the second electrically insulating carrier produce light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution substantially the same as the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution.
The Examiner notes that the specification contains no disclosure of the critical nature of the
claimed “a second electrically insulating carrier having a plurality of conductive elements disposed thereon; disposed over the second electrically insulating carrier, a light-emitting array comprising a plurality of light-emitting strings, each light-emitting string comprising a plurality of LEDs electrically connected in series, …the strings on the second electrically insulating carrier produce light having a second color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution substantially the same as the first color, color temperature, intensity, efficiency, color rendering index, or spectral light distribution” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.

Note:	If the above rejections are able to be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below: 
Rejections - 35 U.S.C. §101
Statutory Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process ... may obtain a patent therefor ...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894) and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a Terminal Disclaimer can NOT overcome a double patenting rejection based upon 35 U.S.C. 101.
7.	Claims 23 and 63 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of U.S. Patent No. 10,910,522 to Tischler et al.  This is a double patenting rejection because the conflicting claims have not in fact been patented.  
Claim 23 is, words by words, identical to the patent claim 1.  Claim 63 also has not in fact been patented, although they are not words by words (copper vs. aluminum), identical to the patent claim 21.

Non-Statutory Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
9.	Claims 24-62 are rejected on the ground of Nonstatutory Double Patenting as being unpatentable over claims 1-25 of the conflicted U.S. Patent No. 10,910,522 to Tischler et al.  

	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 22, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815